Name: Commission Regulation (EEC) No 1162/90 of 7 May 1990 amending for the third time Regulation (EEC) No 1925/89 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/16 Official Journal of the European Communities 8 . 5. 90 COMMISSION REGULATION (EEC) No 1162/90 of 7 May 1990 amending for the third time Regulation (EEC) No 1925/89 fixing countervailing charges on seeds (EEC) No 1 665/72 (*), as amended by Regulation (EEC) No 2811 /86 (% requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1 239/89 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1925/89 (3), as last amended by Regulation (EEC) No 736/90 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1925/89 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11,-1971 , p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 35. (3) OJ No L 187, 1 . 7. 1989, p. 24. b) OJ No L 81 , 28 . 3 . 1990, p. 34. O OJ No L 175, 2. 8 . 1972, p. 49. $ OJ No L 260, 12. 9 . 1986, p . 8 . No L 116/ 178 . 5. 90 Official Journal of the European Communities ANNEX Countervailing charge on hybrid maize lor sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 1005 10 13 1005 10 15 0,62 13,8 15,8 31.8 32,4 32.4 16.9 21,7 24,6 26,0 40,0 40,0 9,5 31,6 44.5 119,8 130,8 130,8 064 404 048 400 066 1 048 062 064 068 066 2 404 064 066 048 052 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession . (2) Origin identification : 1 Other countries with the exception of Austria and Chile 2 Other countries with the exception of Canada, Chile, Japan, Austria, Argentina and the United States 3 Other countries with the exception of Bulgaria, Austria, the United States, Chile, Argentina and South Africa 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 400 the United States 404 Canada